[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________

                                       No. 10-14944                FILED
                                 ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            D.C. Docket No. 0:05-cv-61534-JEM JUNE 27, 2012
                                                                 JOHN LEY
                                                                  CLERK


DENNIS SOCHOR,

llllllllllllllllllllllllllllllllllllllllPetitioner - Appellant,

versus

SECRETARY DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

llllllllllllllllllllllllllllllllllllllllRespondents - Appellees.

                                 ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                        (June 27, 2012)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PRYOR, Circuit Judge:
      The main issue in this appeal concerns whether the Supreme Court of

Florida unreasonably applied clearly established federal law when it explicitly

refused to consider relevant mental health evidence in its collateral review of a

sentence of death. Dennis Sochor, a serial rapist sentenced to death after he

confessed to the murder and kidnapping of an eighteen-year-old woman, argues

that the ruling of the Supreme Court of Florida that the failure of his trial counsel

to present mitigating mental health evidence during the penalty phase of his trial

did not prejudice him was an unreasonable application of Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Florida responds that the

Supreme Court of Florida reasonably applied Strickland and, if not, Sochor,

alternatively, cannot establish that he was prejudiced by his lawyer’s deficient

performance. Although Porter v. McCollum (Porter II), 558 U.S. ----, 130 S. Ct.

447 (2009), makes clear that the Supreme Court of Florida unreasonably applied

Strickland, our de novo review of the record establishes that there is no reasonable

probability that the trial court would have imposed a sentence other than death

had Sochor’s trial counsel not been deficient. Sochor also makes two other

arguments: (1) that Florida violated his right to due process under Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), when it allegedly failed to disclose

that his brother had received immunity in exchange for his testimony against

                                          2
Sochor; and (2) that Florida violated his right to due process under Giglio v.

United States, 405 U.S. 150, 92 S. Ct. 763 (1972), when it allegedly failed to

disclose that it had granted his brother immunity and had instructed his brother to

testify untruthfully that he had not kissed the victim on the night of the murder.

But Sochor fails to offer clear and convincing evidence that the contrary findings

of the Supreme Court of Florida are unreasonable. We affirm the denial of

Sochor’s petition for a writ of habeas corpus.

                                I. BACKGROUND

      Dennis Sochor wanted to have sex, and when eighteen-year old Patty

Gifford refused him, Sochor choked her to death with his bare hands. Sochor

dumped Patty’s body by the side of a road and drove home to his apartment. At

trial, the jury heard these facts from the tape-recorded confessions of Patty’s

murderer, Dennis Sochor.

      Sochor lived in Fort Lauderdale, Florida, in 1981. Sochor’s brother, Gary,

traveled from Michigan to Fort Lauderdale on the day after Christmas to visit him.

At 6 p.m. on New Year’s Eve, the brothers drove a truck from Sochor’s apartment

to a lounge called the Banana Boat.

      Patty and her boyfriend also lived in Fort Lauderdale in 1981. Patty’s

boyfriend had to work on New Year’s Eve so Patty and her friend, Delta Harville,

                                          3
decided to celebrate together. Their friend, Patricia Boreman, tended bar at the

Banana Boat. They drove Delta’s car to the lounge at 9 p.m.

      Patty and Delta sat at a tiki bar behind the Banana Boat. As they sat there,

Boreman served Delta a few drinks. Sochor and his brother approached Patty and

Delta and tried to talk with them. Sochor sat at the bar and talked with the women

for a few hours. Someone took a photograph of Sochor sitting next to the women.

      Delta had too much to drink. Patty, Sochor, and Gary took Delta to the

parking lot and put her in her car. Patty then returned to the Banana Boat to pay

her bar tab. When Patty came back to the parking lot, she determined that Delta

was unable to drive. Sochor and his brother asked Patty if she wanted to

accompany them in the truck to find something to eat while Delta slept in her car.

Tragically, Patty accepted their invitation.

      Sochor and Gary did not take Patty anywhere to eat. In a tape-recorded

confession to the police that the prosecution played for the jury, Sochor stated that

he and Patty had an argument. Sochor asked Patty if she wanted to have sex, and

Patty said no. When Sochor grabbed Patty by the hair, she fought for her life.

Patty screamed and scratched Sochor’s face. Sochor “got angry and began

choking her.” When Patty stopped breathing, Sochor knew that he had “probably

just murdered her.” After Sochor murdered Patty, he drove the truck down a dirt

                                          4
road “and placed her body in the weeds.”

      Gary testified against his brother. Gary stated that, after they left the

Banana Boat, the truck came to a stop and Sochor stepped out of it. Gary stated

that he heard “Patty . . . hollaring [sic] for help, asking what was going on.” Gary

testified that he “got out of the passenger’s side, ran around the vehicle, and [saw

that Sochor] had [Patty] on the ground, had [Patty’s] hands pinned down.” Gary

threw a rock at Sochor and “hollared [sic] at [Sochor] to leave her alone,” but

Sochor “told [him] to get back in the truck.” Gary did as he was told because he

was scared of his brother. Gary testified that he never saw Patty again.

      A local television station produced a news report about Patty’s

disappearance. As Sochor watched the report, the photograph of Sochor sitting

with Patty at the tiki bar behind the Banana Boat appeared on the television

screen. When Sochor saw the photograph, he “estimate[d] that [he] had, in fact,

committed another rape and was terrified of the fact, so [he] decided to leave

town.”

      Sochor fled Fort Lauderdale in the truck. He drove to Tampa, Florida,

where he dumped the truck, and then traveled by bus to New Orleans, Louisiana.

He eventually moved to Atlanta, Georgia. Police officers later arrested Sochor in

Georgia.

                                          5
      When officers from Fort Lauderdale interviewed Sochor in Atlanta about

Patty’s disappearance, Sochor confessed, but stated that his memory of that New

Year’s Eve was foggy. The officers recorded the confession by audio tape. The

officers transported Sochor to Fort Lauderdale and drove him to the Banana Boat.

Again, Sochor made a tape-recorded confession, but this time he provided more

details about the murder. The officers tried to locate Patty’s body, but Sochor did

not remember its exact location. Sochor made one more recorded confession. At

trial, the jury heard all three confessions.

      Sochor’s roommate in Atlanta, Paul Jones, testified at trial. Jones stated

that Sochor once “told [Jones] of a time that he had choked someone, and how

[Sochor had] disposed of the body . . . [o]ut in the countryside, a drainage pipe.”

Jones testified that Sochor told him that “[i]f he had to, he would do it again.”

Sochor told Jones that the murder “didn’t bother him at all” and that “women were

more or less a sexual tool, nothing more.”

      An inmate that Sochor met when he was incarcerated in the Broward

County jail in 1987 named Michael Hickey testified at trial. Hickey stated that

Sochor approached him and asked whether he “knew different methods of

discrediting a witness.” Hickey testified that “at the end of the conversation,

[Hickey] was telling [Sochor] how to discredit his brother, then [Sochor] said to

                                               6
[Hickey], ‘Yeah, in case your [sic] wondering, I killed a fucking, slut, bitch[.]”

      Dr. Arnold Zager, a psychiatrist, interviewed Sochor and testified for the

defense at trial. Dr. Zager testified that Sochor had a “long-standing problem of

drug and alcohol abuse,” and he suspected that Sochor suffered from “anti-social

personality disorder.” Dr. Zager stated that Sochor was “a much more aggressive,

potentially very violent, individual under the influence of intoxicants.” Dr. Zager

testified that Sochor told him that he had an alcoholic blackout on the night of the

murder, and Dr. Zager believed that alcohol affected Sochor that night: “[I]t was

my impression that this gentleman, if indeed he committed the crime, and was

stopped in the act, and when asked is it wrong or is it against the law to commit

such a crime, that individual might say certainly it is, but in a sense, disregard it.”

Although Dr. Zager did not believe Sochor met the requirements for involuntary

commitment under Florida law, Dr. Zager believed that Sochor was “extremely

dangerous to the public.”

      Dr. Patsy Ceros-Livingston, a clinical psychologist, also interviewed Sochor

and testified for the defense at trial. She testified that Sochor reported a long-term

history of drug and alcohol abuse, starting at a very young age. She stated that

Sochor told her that the Army recommended that he get psychiatric care when it

discharged him. She also stated that Sochor told her that he had attempted to

                                           7
commit suicide by drowning. Dr. Ceros-Livingston testified that she administered

two psychological tests to Sochor. The test results suggested that Sochor suffered

from alcohol and drug abuse, that Sochor might have a quick temper, that he might

engage in impulsive and destructive behavior, and that Sochor was attempting to

“make [himself] look psychopathological.” Dr. Ceros-Livingston stated that

Sochor may have been “malingering.”

      Dr. Ricardo Castillo, a psychiatrist, testified for the state of Florida at trial.

Dr. Castillo testified that Sochor was being medicated with lithium, which Dr.

Castillo described as a medicine used mostly to treat manic depressive illness. Dr.

Castillo described manic depression as a condition that affected mood and

behavior, but he testified that he did not believe that Sochor suffered from that

condition. Dr. Castillo stated that he did not believe that Sochor blacked out the

night of the murder. He stated that Sochor had a “a type of selective amnesia” and

an antisocial personality disorder.

      After the jury convicted Sochor of kidnapping and first-degree murder, the

prosecution presented damaging evidence during the penalty phase that Sochor

was a serial rapist. Captain Mark Schlein of the Broward County sheriff’s

department testified that Sochor confessed to raping two women on different

occasions before he murdered Patty. Captain Schlein testified that one of the rapes

                                           8
occurred in August 1979 near Pontiac, Michigan. Captain Schlein stated that

Sochor had “met a young lady at a bar, and engaged her in conversation, [and]

asked if she would be nice enough to drive him home.” The victim agreed.

Sochor began to “embrace and kiss” the victim but “[s]he resisted.” Sochor

“choked [the victim] to unconsciousness.” When the victim woke, Sochor was

raping her. The victim “was nude” and “had deficated [sic] in the car and on

herself.” After Sochor raped the victim in the car, he took her to his house.

Sochor “allowed [the victim] to take a shower” before he “raped [her] two more

times” and “forced [her] to commit an oral sex act.” Detective Vicki Russo

testified that one night in 1980 Sochor snuck up behind a nineteen-year old “very

petite” girl in a parking lot in Fort Lauderdale and choked her. Sochor “forced

[the victim] in the car, and . . . threatened to cut her, stab her.” Sochor told the

victim that if she resisted “[h]e would kill her. He would stab her, choke her.”

Sochor drove the car into a “warehouse area, up to a camper shell that goes on the

back of a truck.” Sochor forced the victim into the camper shell and “ripped her

clothes off.” Detective Russo testified that Sochor “sexually assaulted [the victim]

vaginally, anally, orally, and then kept repeating this.” Sochor “became very

angry with [the victim] that he hadn’t climaxed and threatened that he would cut

her breasts.” As he violated the victim, Sochor “told her that [her breasts] were

                                           9
too small, and he bit her very, very hard on the breast repeatedly, and also on the

vaginal area.” The victim told Detective Russo that when Sochor bit her “it wasn’t

so much out of sexual lust, it was out of violence. [Sochor] was trying to hurt [the

victim] because he was angry that he was not able to climax with her.” Sochor

was arrested for sexual battery and kidnapping, and he pled guilty to sexual

battery. Sochor’s ex-wife also testified for the prosecution that Sochor had

“assaulted” her “at the least, thirty times [one] year.” Sochor’s ex-wife testified

that “[i]f [Sochor] wanted sex, he got it because he would get violent, if he didn’t

get it.”

       The prosecution also presented evidence about the cruelty of Sochor’s

crime. The prosecution called Dr. Ronald Wright, the chief medical examiner of

Broward County. Dr. Wright testified that choking is a slow and painful way to

die.

       In support of mitigation, Sochor’s lawyer called several witnesses to testify

about Sochor’s troubled childhood and difficulties in adulthood. Sochor’s brother,

Gary, testified that his “whole childhood was memories of nothing but getting

beat” by his parents, and that Sochor “took a lot of . . . beatings” that were

intended for Gary. Gary testified that he “remember[ed] my mother, when [his]

dad would get home, yelling at my dad to spank us for this or for that, and he

                                          10
would start in with the belt, I mean a big belt, and just beat, beat, beat.” Sochor’s

sister, Cathy Cooper, testified that Sochor “had a pretty rough life” and that all of

their parents’ “frustrations and everything got taken out on” Sochor. Cooper

stated that their father “used to be a boxer,” “knew how to hit,” and had a “very

quick and violent temper.” Cooper testified that “[t]here were times where

literally you’d have to pull [her father] off of” Sochor. Sochor’s father “constantly

hit [Sochor] with his fist. He’d hit him in the face, in the arms, and . . . would just

be in a rage, anyplace he could hit him.” Cooper testified that Sochor “constantly

had his lips split open, black eyes, bruises all over his body.” Cooper stated that

she “remember[ed] very clearly that [her] dad had [Sochor] down on the floor and

was strattled over the top of him and just, you know, like plummeting with his

fist.” Sochor’s father “got ahold of [Sochor’s] hair, and he kept banging his head

against the wall.” Sochor “just sort of slid to the floor, and then dad just started

kicking him.”

      Sochor’s parents testified during the penalty phase that Sochor suffered

hardship during childhood and that they beat him. Sochor’s father, Charles

Sochor, testified that he and his wife, Rose, had ten children, and because Sochor

was the oldest boy, he “always put more responsibilities on [Sochor] than he

should have had [sic].” Charles Sochor testified that he had worked in an

                                          11
automobile plant at night and at a lumber mill during the day. Once Charles

returned home from work and Sochor’s mother, Rose, told Charles that “she had

lost her temper and beat [Sochor], then banged his head against the wall.”

Sometimes when Charles returned from work and was “informed of the things the

boys had done, [he] would lose [his] temper and beat them, [Sochor] always

getting the worst of it.” Charles stated that when Sochor was four-years old,

Sochor fell as he ran with a tin horn in his mouth. Charles testified that the tin

horn went through the roof of Sochor’s mouth and “open[ed] a hole that you could

see right into his head.” Charles stated that Sochor was different after he was

released from the Army. He testified that Sochor “was violent, especially when

alcohol was involved. He was completely out of control.” Charles testified that

he and Rose realized that Sochor “needed mental help,” and that they tried “to get

[Sochor] institutionalized.” Charles stated that, after they convinced a judge to

commit Sochor to a mental hospital, Sochor was released after “less than a week.”

Sochor was angry that his parents had him committed. Charles testified that he

spoke to Sochor one time after the commitment. He talked with Sochor on the

telephone and Sochor told him that he had attempted to commit suicide.

      Sochor’s mother, Rose, testified that Sochor had a “difficult childhood” and

that she was an “abusive mother.” Rose stated that Sochor had “a lot of hostility

                                          12
and problems” as he got older and things became worse after Sochor was

discharged from the Army, especially when he drank alcohol. Rose Sochor also

testified that she and her husband, Charles, once attempted to have Sochor treated

for mental illness, but they were told by medical professionals that, although

Sochor “definitely needed psychiatric help, [he] was not severe enough” to be

hospitalized indefinitely.

      Sochor’s lawyer introduced the reports of the three mental health experts

who had evaluated Sochor and had testified during the guilt phase: Dr. Zager, Dr.

Ceros-Livingston, and Dr. Castillo. Sochor’s lawyer had not provided any

background materials to these experts. Their evaluations were based entirely on

information gathered from their interviews with Sochor. Sochor’s lawyer did not

instruct his experts to conduct their evaluations for the purpose of producing

evidence of mitigating circumstances. They conducted their evaluations to

determine Sochor’s competency to stand trial and his sanity at the time of the

crime. All of the experts testified that Sochor was competent to stand trial and

was sane when he kidnapped and murdered Patty Gifford.

      After the jury recommended a sentence of death by a vote of 10 to 2, the

trial court found four statutory aggravating circumstances and sentenced Sochor to

death. The trial court found that Sochor was previously convicted of a felony

                                         13
involving the use or threat of violence for his conviction involving the sexual

assault he committed in Fort Lauderdale in 1980. The trial court found that the

killing of Patty was committed while Sochor was engaged in the commission of

the felony of kidnapping because there was “sufficient evidence to prove the

victim was taken from the Banana Boat and, at some point, held against her will.”

The trial court found that the killing was especially heinous, atrocious, or cruel

because Patty was forcibly removed from the truck, begged for her life, suffered a

slow and painful death by asphyxiation, and clearly suffered fear and emotional

distress before she died. The trial court also found that the killing was committed

in a cold, calculated, and premeditated manner without any pretense of moral or

legal justification. The court found no statutory or nonstatutory mitigating

circumstances, but it gave some weight to Sochor’s troubled childhood.

      On direct appeal, the Supreme Court of Florida ruled that there was

insufficient evidence to establish the “cold, calculated, and premeditated”

aggravating circumstance, but the court affirmed the convictions and sentence of

death. Sochor v. State (Sochor I), 580 So. 2d 595 (Fla. 1991). The Supreme Court

of the United States granted certiorari, vacated the sentence, and remanded to the

Supreme Court of Florida to reconsider the error about the unproved aggravating

circumstance. Sochor v. Florida (Sochor II), 504 U.S. 527, 112 S. Ct. 2114

                                          14
(1992). On remand, the Supreme Court of Florida ruled that the trial court

committed harmless error when it weighed the unproved aggravating

circumstance. Sochor v. State (Sochor III), 619 So. 2d 285 (Fla. 1993). The

Supreme Court of Florida affirmed Sochor’s sentence of death.

      Sochor filed, under Florida Rule of Criminal Procedure 3.850, a motion in a

Florida court in which he asserted three claims relevant to this appeal. First,

Sochor argued that his trial lawyer had rendered ineffective assistance during the

penalty phase by failing to adequately investigate and present relevant mitigation

evidence. Second, Sochor maintained that the prosecution violated his right to due

process, see Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), when it

allegedly failed to disclose that Gary had received immunity in exchange for his

testimony. Third, Sochor asserted that the state violated his right to due process,

see Giglio v. United States, 405 U.S. 150, 92 S. Ct. 763 (1972), when it allegedly

failed to disclose that it had granted Gary immunity and had instructed him to

testify untruthfully that he had not kissed Patty on the night of the murder.

      The trial court held an evidentiary hearing. Sochor presented lay witness

testimony and expert witness testimony in support of his claims of ineffective

assistance of counsel, and the state offered its own expert testimony. To support

his Brady and Giglio claims, Sochor offered the testimony of his brother, Gary,

                                         15
and the state presented the testimony of Kelly Hancock, the assistant district

attorney who prosecuted the case.

      Sochor presented testimony regarding the physical abuse and injuries he

suffered as a child. Sochor’s brother, Blaine Sochor, and sister, Kathy Cooper,

both testified that their father had brutally beaten Sochor when he was a child.

Kathy Cooper testified that their father usually beat one of the children when he

came home from work and that Sochor was his favorite target. Kathy Cooper also

testified that her father sexually abused her when she was a child. The father,

Charles Sochor, testified that he beat Sochor when he was a child, and this

testimony was corroborated by Sochor’s mother and others.

      Sochor also presented testimony that he endured poverty as a child, suffered

head trauma as a young man, and frequently abused alcohol and drugs. Earl

Mitchell, one of Sochor’s high school friends, testified that Sochor once got into a

fight with a much larger man. The man picked Sochor up, threw him to the ground,

and slammed his head into the pavement. Mitchell also testified that he and Sochor

“dropped acid” over one hundred and fifty times in 1971. Marvin Droste, one of

Sochor’s childhood friends, testified that Sochor’s childhood home was

“disheveled” and “unkempt.” He also testified that Sochor’s family was poor.

Sochor’s brother, Blaine, testified that he and his siblings would sometimes be so

                                         16
hungry as children that they would hunt for food. Blaine also testified that he

suffered from boils on his legs as a child and he attributed this condition to

malnutrition.

      Sochor also presented lay witness testimony that he had positive character

traits. Numerous siblings and friends of Sochor testified that he was protective and

loving. Sochor’s father testified that Sochor once convinced him not to commit

suicide.

      Two mental health experts testified for Sochor at the evidentiary hearing.

Neither expert had testified at trial. Dr. Richard Greer, a psychiatrist, testified that

he evaluated Sochor in April 1999. Dr. Greer diagnosed Sochor with manic

depression and determined that he had a history of drug and alcohol abuse. Dr.

Greer based his diagnosis of manic depression on his evaluation of Sochor,

Sochor’s medical and prison records, and the fact that Sochor had been prescribed

Lithium in the past. Dr. Greer stated that Sochor’s“religiosity,” which Dr. Greer

observed both in records near the time of trial and in his interview with Sochor,

was a “classic” symptom of manic depression.

      Dr. Greer testified that Sochor’s capacity to conform his conduct to the

requirements of the law was substantially impaired at the time of the offense and

that the combination of Sochor’s manic depression and his alcohol consumption at

                                           17
the time of the offense created a“synergistic effect,” greater than the individual

components. Dr. Greer also testified that Sochor was under extreme mental and

emotional disturbance at the time of the crime. Dr. Greer stated that the

“synergistic effect” of Sochor’s alcohol consumption on his manic depression was

enhanced on the night of the murder because he had abstained from alcohol for a

long period of time before that night. Dr. Greer stated that even a small amount of

alcohol would have had a significant effect on Sochor’s mental illness.

      Dr. Karen Froming, a neuropsychologist who examined Mr. Sochor in 1996,

also testified for Sochor. Dr. Froming testified that she reviewed background

materials, interviewed Sochor’s family members, and conducted a battery of

psychological tests on Sochor. Dr. Froming diagnosed Sochor with organic brain

damage and manic depression. Dr. Froming testified that the injuries that Sochor

suffered as a child and a young man could have caused an injury to Sochor’s brain

and that Sochor’s extensive alcohol consumption increased his risk of organic brain

damage. Dr. Froming testified that the combination of Sochor’s mental disorders

coupled with his consumption of alcohol would have caused Sochor to have “no

self control whatsoever” on the night of the murder.

      Dr. Froming testified that Sochor suffered from extreme mental and

emotional disturbance when he murdered Patty. She also stated that Sochor’s

                                          18
ability to conform his conduct according to the law was substantially impaired at

the time of the murder. Dr. Froming testified that, because Sochor had abstained

from alcohol before the night of the murder, a small number of alcoholic drinks

could have caused him to become acutely intoxicated and black out: “[H]is

impulse control would have been substantially reduced, as I said before to the point

of nonexistence. So it would have been instantaneous action that would of [sic]

occurred with the possibility of thinking only after it happened.”

      Dr. Ceros-Livingston, the psychologist who evaluated Sochor and testified

for the defense during the guilt phase of the trial, testified for the state at the

evidentiary hearing. Dr. Ceros-Livingston testified that she had reviewed the

background materials that Sochor’s postconviction counsel had provided to Dr.

Greer and Dr. Froming. Dr. Ceros-Livingston testified that the background

materials did not affect her original diagnosis. She stated that the background

materials did not establish that Sochor suffered from manic depression or organic

brain damage, and that Sochor’s ability to sit still and concentrate during the eight-

hour examination that Dr. Froming conducted was inconsistent with manic

depression. She also disputed the significance of notations in the prison records

that Sochor had been prescribed lithium. Dr. Ceros-Livingston testified that the

background materials did not contain symptoms of manic depression. Dr. Ceros-

                                            19
Livingston testified that the background materials did not establish that Sochor was

in a manic phase at the time of the murder.

      Sochor also presented evidence in support of his claims that the state

violated his right to due process. Gary testified at the evidentiary hearing that the

police officer who escorted him into the courtroom during the trial told him that he

had been given immunity. Kelly Hancock, the prosecutor at Sochor’s trial, testified

that he never offered Gary immunity and that police officers in Florida do not have

the power to grant witnesses immunity. Gary also testified at the evidentiary

hearing that Hancock told him not to mention in his testimony that he kissed and

fondled Patty on the night of the murder. Hancock, on the other hand, testified that

Gary Sochor never told him that he had kissed and fondled Patty on the night of the

murder.

      The trial court denied Sochor’s claims. With respect to the Sochor’s claim of

ineffective assistance, the trial court concluded that the additional background

evidence that Sochor produced during the evidentiary hearing was either

cumulative of the background evidence presented during the penalty phase or

irrelevant. With respect to Sochor’s Brady and Giglio claims, the trial court found

that Gary’s testimony that he was granted immunity and that the state instructed

him to lie about kissing Patty was not credible. The Supreme Court of Florida

                                          20
affirmed in 2004. Sochor v. State (Sochor IV), 883 So. 2d 766 (2004).

      The Supreme Court of Florida ruled that Sochor’s lawyer rendered deficient

performance when he failed to investigate mental health evidence, but the court

also ruled that Sochor did not suffer prejudice as a result of the deficient

performance. The Supreme Court of Florida acknowledged that the trial court did

not consider the testimony of Dr. Greer and Dr. Froming when the trial court ruled

that Sochor’s lawyer did not render ineffective assistance, and the court stated that

this approach was consistent with Florida law, id. at 783–84. Quoting extensively

from its decision in Porter v. State (Porter I), 788 So. 2d 917, 923 (2001), overruled

by Porter II, 558 U.S. ----, 130 S. Ct. 447 (2009), the Supreme Court of Florida

explained that “[a]t the conclusion of the postconviction evidentiary hearing in this

case, the trial court had before it two conflicting expert opinions over the existence

of mitigation. . . . Based upon [the] case law [of the court], it was then for the trial

court to resolve the conflict by the weight the trial court afforded one expert’s

opinion as compared to the other.” Sochor IV, 883 So. 2d at 783 (citation and

internal quotation marks omitted). Approving the analysis that the trial court

employed, the Supreme Court of Florida stated that the trial court “resolved the

conflict by determining that the greatest weight was to be afforded to the State’s

expert. We accept this finding by the trial court because it was based upon

                                           21
competent substantial evidence.” Id.

      In deciding this issue, the Supreme Court of Florida explicitly recognized

that it “faced . . . a situation like the one [it was] faced with in” Porter I. Sochor IV,

888 So. 2d 782. In Porter I, a jury in Florida convicted Porter of two counts of first

degree murder after he killed his ex-girlfriend and her boyfriend. Porter II, 558

U.S. at ----, 130 S. Ct. at 448. The jury at Porter’s trial recommended a sentence of

death for both murders, but the trial court imposed a sentence of death for only the

murder of the ex-girlfriend. Id. at 449. Porter filed a petition for postconviction

relief in state court on the ground that his penalty-phase counsel had failed to

investigate and present mitigating evidence. Id. The trial court conducted an

evidentiary hearing, and Porter presented extensive mitigating evidence, all of

which was apparently unknown to his penalty-phase counsel. Id. Relevant to this

appeal, Porter presented an expert in neuropsychology who had examined Porter

and administered psychological tests to him. Id. at 451. Porter’s

neuropsychologist testified that Porter suffered from brain damage that could

manifest in impulsive, violent behavior. Id. Porter’s neuropsychologist testified

that, at the time of the murders, Porter was substantially impaired in his ability to

conform his conduct to the law and suffered from an extreme mental or emotional

disturbance, two statutory mitigating circumstances. Id. Porter’s

                                           22
neuropsychologist also testified that Porter had substantial difficulties with reading,

writing, and memory, and that these cognitive defects were present when he was

evaluated for competency to stand trial. Although the experts that the state

presented reached different conclusions regarding the statutory mitigators, each

expert testified that he could not diagnose Porter or rule out a brain abnormality.

Id. The trial court ruled that Porter had not been prejudiced by the failure to

introduce any of the mental health mitigation evidence. Id. The trial court found

that Porter had failed to establish any statutory mitigating circumstances, and that

the nonstatutory mitigating evidence would not have made a difference in the

outcome of the case. The Supreme Court of Florida affirmed. Id. It accepted the

finding of the trial court that Porter could not have established any statutory

mitigating circumstances, based on the fact that the trial court had accepted the

conclusions that the experts for the state offered regarding the existence of such

circumstances. The Supreme Court of Florida stated that Porter’s expert testified

that Porter “suffered from a mental condition that substantially impaired his ability

to comply with the law,” Porter I, So. 2d at 923, and the same thing occurred at

Sochor’s evidentiary hearing, Sochor IV, 883 So. 2d at 783 n.19. The Supreme

Court of Florida stated that “[t]he State’s expert disagreed [with the conclusions of

Porter’s expert] and testified that ‘this mitigation was not present,’” and “[w]e

                                          23
noted that the [trial] court ‘reject[ed] [the] testimony [of Porter’s expert], and rather

accepted the testimony of the [expert of the state] (who specifically disagreed with

[Porter’s expert]), on this issue.” Id. (some alterations in original). Relying on

Porter I, the Supreme Court of Florida in Sochor IV deferred to the decision of the

trial court not to credit the testimony of Dr. Greer and Dr. Froming because their

testimony was controverted by Dr. Ceros-Livinston, the expert for the state.

Sochor IV, 883 So. 2d at 783–84. Leaving no doubt that it failed to consider the

testimony of Dr. Greer and Dr. Froming when assessing whether Sochor suffered

prejudice, the Supreme Court of Florida stated that, “[a]s in Porter [I] . . . we find

that the circuit court’s decision to credit the testimony of the State’s mental health

expert over the testimony of Sochor’s new experts is supported by competent,

substantial evidence.” Id.

      Five years after the Supreme Court of Florida decided Sochor IV, the

Supreme Court of the United States repudiated its approach. Porter II, 558 U.S. at -

---, 130 S. Ct. at 454. Before the Supreme Court decided Porter II, Sochor filed a

petition for a writ of habeas corpus in the district court, and the district court

denied the petition. Sochor v. Sec’y, Fla. Dept. of Corr. (Sochor V)., 05-61534-

CIV-MARTINEZ (S.D. Fla. Sept. 23, 2009).

                             II. STANDARD OF REVIEW

                                           24
      The Antiterrorism and Effective Death Penalty Act of 1996 governs Sochor’s

petition and our review of the decision of the Supreme Court of Florida. 28 U.S.C.

§ 2254(d). We will not disturb the decision of the state court unless the decision

“was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or “was

based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). “The Supreme

Court of the United States has held that § 2254(d)(1) imposes a ‘highly deferential

standard for evaluating state-court rulings,’ a standard ‘which demands that

state-court decisions be given the benefit of the doubt.’” Rutherford v. Crosby, 385

F.3d 1300, 1306–07 (11th Cir. 2004) (quoting Woodford v. Visciotti, 537 U.S. 19,

24, 123 S. Ct. 357, 360 (2002)). “A state court decision involves an unreasonable

application of federal law when it identifies the correct legal rule from Supreme

Court case law but unreasonably applies that rule to the facts of the petitioner’s

case,” Spencer v. Sec’y, Dep’t of Corr., 609 F.3d 1170, 1178 (11th Cir. 2010)

(internal quotation marks omitted), or when it “unreasonably extends, or

unreasonably declines to extend, a legal principle from Supreme Court case law to

a new context,” Putman v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001).




                                          25
      To determine whether the state court unreasonably applied clearly

established federal law in adjudicating Sochor’s habeas petition, this Court must

conduct the two-step analysis that the Supreme Court set forth in Harrington v.

Richter, --- U.S. ----, 131 S. Ct. 770 (2011). First, this Court “must determine what

arguments or theories supported or, [if none were stated], could have supported the

state court’s decision.” Johnson v. Sec., Dept. of Corr., 643 F.3d 907, 910 (11th

Cir. 2011) (quoting Harrington, --- U.S. ----, 131 S. Ct. at 786.) (alteration in

original) (internal quotation marks omitted). Second, this Court “must ask whether

it is possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of [the Supreme] Court.” Id.

(alteration in original) (internal quotation marks omitted). In other words, we may

issue a writ of habeas corpus only “where there is no possibility fairminded jurists

could disagree that the state court’s decision conflicts with . . . precedents” of the

Supreme Court of the United States. Harrington, --- U.S. ----, 131 S. Ct. at 786.

       “The question whether a state court errs in determining the facts is a

different question from whether it errs in applying the law.” Rice v. Collins, 546

U.S. 333, 342, 126 S. Ct. 969, 976 (2006). “Our review of findings of fact by the

state court is even more deferential than under a clearly erroneous standard of

review.” Stephens v. Hall, 407 F.3d 1195, 1201 (11th Cir. 2005). We presume

                                           26
findings of fact to be correct, and Sochor bears the burden of rebutting that

presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

                                 III. DISCUSSION

      We divide our discussion into two parts. First, we address Sochor’s claim

that he was prejudiced by his lawyer’s deficient investigation and presentation of

mitigating evidence during the penalty phase of his trial. Second, we discuss

Sochor’s claim that the Supreme Court of Florida made unreasonable findings of

fact when it denied his Brady and Giglio claims.

   A. Although the Supreme Court of Florida Unreasonably Applied Strickland,
                      Sochor Cannot Establish Prejudice.

      Sochor argues that his trial counsel rendered ineffective assistance during the

penalty phase by failing to investigate and present mitigating evidence and that the

contrary ruling of the Supreme Court of Florida constitutes an unreasonable

application of clearly established federal law. To obtain relief, Sochor must prove

both that trial counsel’s “performance was deficient, and that the deficiency

prejudiced the defense.” Wiggins v. Smith, 539 U.S. 510, 521, 123 S. Ct. 2527,

2535 (2003). Because the parties do not dispute that Sochor’s trial counsel

performed deficiently when he failed to investigate and present mental-health

evidence during the penalty phase, we express no opinion about that issue. Our

concern is whether Sochor suffered prejudice.
                                          27
      A determination of prejudice “requires showing that counsel’s errors were so

serious as to deprive the defendant of a fair trial.” Strickland, 466 U.S. at 687, 104

S. Ct. at 2064. We must ask whether “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694, 104 S. Ct. at 2068. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. In the context of a

challenge to a sentence of death, the question is whether “there is a reasonable

probability that [the judge and jury] would have returned with a different

sentence.” Wiggins, 539 U.S. at 536, 123 S. Ct. at 2543. “To assess that

probability, we consider the totality of the available mitigation evidence–both that

adduced at trial, and the evidence adduced in the habeas proceeding–and reweig[h]

it against the evidence in aggravation.” Porter II, 558 U.S. at ----, 130 S. Ct. at

453–54 (alteration in original) (citation and internal quotation marks omitted).

“The likelihood of a different result must be substantial, not just conceivable.”

Harrington, --- S. Ct. at ----,131 S. Ct. at 792.

      Sochor argues that the Supreme Court of Florida unreasonably applied the

prejudice element of Strickland when the court “essentially boiled the issue down

to the lower court believing either . . . [Dr. Greer and Dr. Froming] or the trial

psychologist, Dr. Ceros-Livingston.” Sochor argues that the prejudice analysis of

                                            28
the Supreme Court of Florida is unreasonable because the court employed

reasoning that the Supreme Court of the United States repudiated in Porter II. We

agree.

         As measured against the decision of the Supreme Court of the United States

in Porter II, the Supreme Court of Florida unreasonably applied Strickland to

decide the issue of prejudice in Sochor IV when it failed to consider or discounted

entirely the mental health evidence that Sochor had presented in the postconviction

evidentiary hearing. In Porter II, the Supreme Court of the United States ruled that

the Supreme Court of Florida had unreasonably applied clearly established federal

law in Porter I when it “either did not consider or unreasonably discounted the

[mental health] mitigation evidence [that Porter] adduced in the postconviction

hearing.” 558 U.S. at ----, 130 S. Ct. at 454. The Supreme Court of the United

States ruled that it was unreasonable for the Supreme Court of Florida to “discount

entirely” the impact that the testimony of Porter’s neuropsychologist might have

had on the sentencing judge and jury based on the fact that the experts offered by

the state disagreed with the conclusions of Porter’s expert. Id. at 455. As the

Supreme Court of the United States explained, “[w]hile the state’s experts

identified perceived problems with the tests that [Porter’s neuropsychologist] used

and the conclusions he drew from them, it was not reasonable to discount entirely

                                          29
the effect that this testimony might have had on the jury or the sentencing judge.”

Id. The Supreme Court of the United States also ruled that it was unreasonable for

the Supreme Court of Florida to fail to give “any consideration for the purpose of

nonstatutory mitigation to [the testimony of Porter’s neuropsychologist] because

“[u]nder Florida law, mental health evidence that does not rise to the level of

establishing a statutory mitigating circumstance may nonetheless be considered by

the sentencing judge and jury as mitigating.” Id. (citing Hoskins v. State, 965 So.

2d 1, 17–18 (Fla. 2007)). As the Supreme Court of the United States explained,

“the Constitution requires that ‘the sentencer in capital cases must be permitted to

consider any relevant mitigating factor.’” Id. (quoting Eddings v. Oklahoma, 455

U.S. 104, 112, 102 S. Ct. 869, 875 (1982)).

      The expert testimony of Dr. Greer and Dr. Froming that Sochor introduced at

the evidentiary hearing was relevant mitigating evidence. The circuit court

qualified both Dr. Greer and Dr. Froming as experts and admitted their testimony

that additional mental health evidence was available at the time of Sochor’s 1986

trial. For example, Dr. Greer testified that in his medical opinion, “manic

depressive illness” was “present [in Sochor] at the time of the murder.” Dr. Greer

explained that manic depressive illness is a “chronic,” lifelong disorder. Dr. Greer

based this opinion on his “own diagnos[is],” and he stated that the description of

                                          30
Sochor in prison records that he reviewed “support[ed] [his] diagnos[is].” Dr.

Froming testified that the injuries that Sochor suffered as a child and a young man

could have caused an injury to Sochor’s brain and that Sochor’s extensive alcohol

consumption increased his risk of organic brain damage.

      After the Supreme Court of Florida ruled that Sochor’s lawyer rendered

deficient performance by failing to present relevant mental health mitigation

evidence, it was required to weigh the additional mitigating mental health evidence

that could have been presented at the trial and the mitigating evidence that was

presented at trial against the aggravating evidence to decide whether Sochor

suffered prejudice. Williams v. Taylor, 529 U.S. 362, 397–98, 120 S. Ct. 1495,

1515 (2000). Although Dr. Ceros-Livingston “identified perceived problems with

the . . . conclusions,” Porter II, 558 U.S. at ----, 130 S. Ct. at 455, of Dr. Greer and

Dr. Froming, the Supreme Court of Florida could not reasonably rely on the alleged

problems identified by Dr. Ceros-Livingston to “discount entirely the effect that”

the testimony of Dr. Greer and Dr. Froming “might have had on the jury or the

sentencing judge,” id. Instead of refusing to consider or entirely discounting the

mitigating evidence that could have been presented at the trial, the Supreme Court

of Florida should have determined what impact, if any, that mitigating evidence

and the mitigating evidence that was presented at sentencing would have had on

                                           31
the trial court when weighed against the aggravating evidence. The Supreme

Court of Florida unreasonably applied clearly established federal law when it

“either did not consider or unreasonably discounted” the relevant mental health

evidence that Sochor produced in the evidentiary hearing.

      But our inquiry does not end here. “[I]f a state habeas court denies relief

where we would have done so if we were conducting de novo review, federal relief

is due to be denied regardless of the reasoning the state court used to reach that

result.” Jefferson v. Fountain, 382 F.3d 1286, 1295 n. 5 (11th Cir. 2004). We must

independently decide whether the failure of Sochor’s lawyer to investigate and

present additional mitigating evidence at the sentencing proceeding prejudiced

Sochor.

      “[T]his is not a case where the weight of the aggravating circumstances or

the evidence supporting them was weak.” Suggs v. McNeil, 609 F.3d 1218, 1232

(11th Cir. 2010) (internal quotation marks omitted). After the jury recommended a

sentence of death, the trial court found that the prosecution proved numerous valid

statutory aggravating circumstances beyond a reasonable doubt, and the

aggravating evidence carried great weight. Based on the evidence that Sochor

choked Patty to death with his bare hands and that strangulation is a slow and

painful death, the trial court found that the murder was especially heinous,

                                          32
atrocious, and cruel. The Supreme Court of Florida has stated that the heinous,

atrocious, and cruel aggravator “is among the weightiest . . . in the statutory

scheme.” Rigterink v. State, 66 So. 3d 866, 900 (Fla. 2011). Likewise, “the prior

violent felony aggravator is considered one of the weightiest aggravators.” Silvia

v. State, 60 So. 3d 959, 974 (Fla. 2011). Sochor’s prior violent felony was the

vicious sexual assault that he committed after he abducted a nineteen-year old girl

from the parking lot of a bar and choked her. That evidence would have been

significant at Sochor’s sentencing in the light of the similarities between the two

crimes, and the trial court would have assigned great weight to this aggravator.

The trial court also would likely have assigned great weight to the fact that the

murder was committed in the course of a kidnapping. “Many death penalty cases

involve murders that are carefully planned, or accompanied by torture, rape or

kidnapping.” Jackson v. Herring, 42 F.3d 1350, 1369 (11th Cir. 1995); see also

Dobbs v. Turpin, 142 F.3d 1383, 1390 (11th Cir. 1998). “In these types of cases,

this court has found that the aggravating circumstances of the crime outweigh any

prejudice caused when a lawyer fails to present mitigating evidence.” Dobbs, 142

F.3d at 1390.

      When all the relevant evidence is weighed, the aggravating evidence

outweighs the mitigating evidence. There is not a reasonable probability that the

                                          33
trial court would have rendered a sentence other than death based on the testimony

that Sochor produced at the evidentiary hearing. See Wiggins, 539 U.S. at 536,

123 S. Ct. at 2543. The deficient performance of Sochor’s counsel did not

prejudice him.

       Dr. Greer and Dr. Froming both testified that Sochor’s capacity to conform

his conduct to the requirements of the law was substantially impaired when the

offense occurred and that he then suffered from extreme mental and emotional

disturbance, but at his trial Sochor presented a similar theory that the judge and

jury rejected. Both Dr. Greer and Dr. Froming diagnosed Sochor with manic

depression, and Dr. Froming diagnosed Sochor with organic brain damage. The

thrust of the testimony of both Dr. Greer and Dr. Froming was that Sochor’s mental

health problems were exacerbated by the alcohol that he consumed the night he

murdered Patty. Dr. Greer stated that “synergistic effect” of Sochor’s alcohol

consumption on his manic depression was enhanced on the night of the murder

because he had abstained from alcohol for a long period of time before that night.

Dr. Froming testified that because Sochor had abstained from alcohol before the

night of the murder, a small number of alcoholic drinks could have caused him to

become acutely intoxicated and black out such that Sochor’s “impulse control

would have been substantially reduced . . . to the point of nonexistence.” But

                                          34
neither Dr. Greer nor Dr. Froming testified that Sochor’s manic depression or brain

damage drove him to drink on the night of the murder. We have recognized that a

jury can react “hostilely to an assertion that a person should in some way be

excused from the consequences of his acts because he had voluntarily taken drugs,”

Rogers v. Zant, 13 F.3d 384, 387 (11th Cir. 1994), and the same goes for alcohol.

      Dr. Zager presented a substantially similar theory to the jury during the trial.

Dr. Zager testified that Sochor suffered from “anti-social personality disorder,” and

that Sochor was “a much more aggressive, potentially very violent, individual

under the influence of intoxicants.” Dr. Zager believed that Sochor acted

impulsively and with impaired judgment while under the influence of alcohol.

      The sentencing judge and jury rejected a theory that Sochor did not deserve a

sentence of death because alcohol exacerbated a psychological disorder, and

Sochor fails to explain why the judge and jury would have been any more likely to

accept such a theory when the underlying mental health issue was manic depression

instead of antisocial personality disorder. The difference is negligible.

      Most of the nonstatutory mitigating evidence that Sochor produced in the

evidentiary hearing was cumulative of evidence produced at the guilt and penalty

phases of the trial. Sochor argues that he “presented evidence of the nonstatutory

mitigator of childhood trauma at the postconviction hearing.” Although Sochor

                                          35
presented evidence during the evidentiary hearing that he suffered severe beatings

and head injuries as a child and young adult, our review of the record establishes

that the sentencing judge and jury heard substantially similar evidence during the

penalty phase. For example, Sochor’s sister testified during the penalty phase that

Sochor’s father, Charles, once “got ahold of [Sochor’s] hair, and he kept banging

his head against the wall.” Charles testified during the penalty phase that when he

returned home from work once, Sochor’s mother, Rose, told Charles that “she had

lost her temper and beat [Sochor], then banged his head against the wall.” Charles

also testified at trial that when Sochor was four-years old, Sochor fell as he ran

with a tin horn in his mouth. Charles testified that the tin horn went through the

roof of Sochor’s mouth and “open[ed] a hole that you could see right into his

head.” During the evidentiary hearing, Sochor’s siblings testified that their father

had brutally beaten Sochor when he was a child. One of Sochor’s friends testified

during the evidentiary hearing that Sochor once got into a fight with a much larger

man and that the man picked Sochor up, threw him to the ground, and slammed his

head into the pavement. The jury heard evidence at trial regarding childhood

trauma that was substantially similar to the evidence Sochor presented at the

evidentiary hearing. “Obviously, a petitioner cannot satisfy the prejudice prong of




                                          36
the Strickland test with evidence that is merely cumulative of evidence already

presented at trial.” Rose v. McNeil, 634 F.3d 1224, 1243 (11th Cir. 2011).

      Although Sochor argues that he “presented lay witness testimony at the

postconviction evidentiary hearing about his positive character traits that the jury

never heard,” that evidence too was cumulative. Sochor maintains that he

presented evidence in the evidentiary hearing that he “was known for protecting his

siblings, and his friends, and that he was a loving son and brother,” but

substantially similar testimony was presented to the judge and jury by most of

Sochor’s family members who testified during Sochor’s sentencing.

      Sochor argues that he produced at the evidentiary hearing new evidence that

he abused alcohol and drugs, but that evidence posed a danger to Sochor. For

example, one of Sochor’s friends testified that he and Sochor “dropped acid” more

than one hundred and fifty times in 1971. There is every reason to believe that this

evidence would have hurt Sochor as much as it would have helped him. “As we

have repeatedly recognized, evidence of drug and alcohol use is often a ‘two-edged

sword,’ that provides an independent basis for moral judgment by the jury.” Suggs,

609 F.3d at 1231 (internal quotation marks and citations omitted). See also Pace v.

McNeil, 556 F.3d 1211, 1224 (11th Cir. 2009) (“[P]resenting evidence of a

defendant’s drug addiction to a jury is often a ‘two-edged sword’: while providing

                                          37
a mitigating factor, such details many alienate the jury and offer little reason to

lessen the sentence.”); Grayson v. Thompson, 257 F.3d 1194, 1227 (11th Cir.

2001) (“[E]mphasizing [petitioner’s] alcoholic youth and intoxication may also

have been damaging to [petitioner] in the eyes of the jury.”); Tompkins v. Moore,

193 F.3d 1327, 1338 (11th Cir. 1999) (“[A] showing of alcohol and drug abuse is a

two-edged sword which can harm a capital defendant as easily as it can help him at

sentencing.”); Rogers, 13 F.3d at 388 (“Counsel could have reasonably believed

that developing [petitioner’s] drug use as a defense would have . . . been perceived

by the jury as aggravating instead of mitigating.”).

      Sochor argues that the jury “should have heard evidence and considered the

nonstatutory mitigator of poverty,” but this evidence too was fraught with peril.

During the evidentiary hearing, Blaine Sochor, one of Sochor’s brothers, testified

that he and his siblings would sometimes be so hungry as children that they would

hunt for food. Blaine also testified that he suffered from boils on his legs as a child

and he attributed this condition to malnutrition. Although Blaine testified that he

suffered poverty and hunger during childhood, he did not become a rapist and

murderer as an adult. When “additional mitigating evidence emphasizing physical

abuse, neglect, and poverty” has the potential to highlight that a petitioner’s sibling

“grew up in the same environment” and “still emerged as a successfully employed,

                                          38
law-abiding citizen,” that evidence can pose as much harm as good. Boyd v. Allen,

592 F.3d 1274, 1301 (11th Cir. 2010).

       When we “consider the totality of the available mitigation evidence—both

that adduced at trial, and the evidence adduced in the habeas proceeding—and

reweigh it against the evidence in aggravation,” Porter II , 558 U.S. at ----, 130 S.

Ct. at 453–54 (quoting Williams, 529 U.S. at 397–98, 120 S. Ct. at 1515), we

conclude that Sochor has not established a reasonable probability that he was

prejudiced by his lawyer’s failure to present at sentencing the evidence Sochor

produced at his postconviction evidentiary hearing. On de novo review, Sochor’s

claim of ineffective assistance fails.

                     B. Sochor’s Brady and Giglio Claims Fail.

      With respect to his claims that Florida violated his right to due process by

failing to disclose an offer of immunity to his brother, see Brady v. Maryland, 373

U.S. 83, 83 S. Ct. 1194 (1963), and eliciting his false testimony, see Giglio v.

United States, 405 U.S. 150, 92 S. Ct. 763 (1972), Sochor failed to satisfy his

burden of rebutting, by clear and convincing evidence, the contrary factual

determinations of the Supreme Court of Florida. 28 U.S.C. § 2254(e)(1). That

court found that Florida never offered Sochor’s brother immunity nor elicited his

false testimony. We address each of these claims in turn.

                                          39
      Sochor argues that the denial of his claim that the state violated his right to

due process under Brady when it allegedly failed to disclose that Gary Sochor

received immunity in exchange for his trial testimony was based on an

unreasonable determination of the facts, but this argument fails. Gary testified at

the evidentiary hearing that the police officer who escorted him into the courtroom

told him that he had been given immunity, but Gary, in response to questioning

from Sochor’s counsel, also testified that he never thought the police viewed him

as a suspect. Kelly Hancock, the prosecutor at Sochor’s trial, testified that he never

offered Gary Sochor immunity and that police officers in Florida do not have the

power to grant witnesses immunity. Relying on the credibility determinations of

the trial court, the Supreme Court of Florida rejected Gary’s version of events and

concluded that the state did not offer him immunity in exchange for his testimony.

The trial court found Gary Sochor’s evidentiary testimony to be “unreliable and not

credible.” The trial court found Hancock’s testimony to be “candid, trustworthy,

and credible.” The Supreme Court of Florida ruled that the finding of the trial

court “that the State did not give Gary Sochor immunity in exchange for his

testimony is supported by competent, substantial evidence.”

      Sochor presents no clear and convincing evidence that this factual

determination is unreasonable. Sochor argues that the finding of the Supreme

                                          40
Court of Florida that the state did not offer Gary immunity is unreasonable because

“[n]o rebuttal from any police officer was presented.” This argument is irrelevant

because Sochor did not present any evidence that the police had the power to

immunize witnesses on behalf of the district attorney, and Hancock testified that

“police officers [did] not have the power to grant witnesses immunity.” Sochor

also argues that “Hancock’s testimony does not rebut [Gary’s testimony], contrary

to the . . . finding” of the Supreme Court of Florida because Hancock admitted on

re-cross examination that “as to immunity I think that what [the police] would do,

they might talk to a witness and say, [we’ll] grant you immunity but we have to go

to the State and get the State to do it. That’s what would generally happen.” But

Hancock testified that the police did not have the power to provide witnesses

immunity. Sochor presented no evidence to rebut this testimony. Regardless of

whether a police officer told Gary that he would be granted immunity for his

testimony, Gary could not have been granted immunity because police officers had

no authority to do so.

      Sochor also argues that the denial of his claim that the state violated his right

to due process under Giglio when it allegedly failed to correct Gary’s testimony

that he had not received immunity and allegedly instructed Gary to lie about

kissing Patty was based on an unreasonable determination of the facts, but this

                                          41
argument too lacks merit. In addition to testifying that a police officer granted him

immunity before the trial, Gary also testified at the evidentiary hearing that

Hancock told him not to mention in his testimony that he kissed and fondled Patty

on the night of the murder. Hancock, on the other hand, testified that Gary never

told him that he had kissed and fondled Patty on the night of the murder. At trial,

Gary testified that no one told him what to say during his testimony, and that

Hancock had told him to tell the truth. Sochor argues that the “Supreme Court of

Florida’s deference to the [trial] court’s” finding that the state did not instruct Gary

to lie about kissing Patty “cannot be reconciled with its conclusion that there is no

reasonable probability that the result of the trial would have different,” but this

argument fails. As the Supreme Court of Florida explained, the only evidence

suggesting that Hancock told Gary to lie was Gary’s evidentiary hearing testimony,

but that testimony was contradicted by Hancock’s evidentiary testimony and by

Gary’s testimony during the trial. Sochor fails to offer clear and convincing

evidence that the factual finding of the Supreme Court of Florida is unreasonable.

Sochor’s lone argument is that “the fact that Gary Sochor had kissed [Patty] in the

car was in Gary Sochor’s deposition taken by” Sochor’s trial counsel. “Clear and

convincing evidence entails proof that a claim is ‘highly probable,’ a standard

requiring more than a preponderance of the evidence but less than proof beyond a

                                           42
reasonable doubt.” Mansfield v. Sec’y, Dep’t of Corr., 679 F.3d 1301, 1309 (11th

Cir. 2012) (citation omitted). That Gary told Sochor’s trial counsel that he kissed

Patty does not make it highly probable that Hancock instructed Gary to lie to the

jury about a kiss.

                                IV. CONCLUSION

      The denial of Sochor’s petition for a writ of habeas corpus is AFFIRMED.




                                         43